



Exhibit 10.25
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”) is entered into
by and between Carrizo Oil & Gas, Inc., a Texas corporation (the “Company”), and
David L. Pitts (the “Executive”) to be effective as of February 14, 2019 (the
“Agreement Effective Date”), and amends and restates the Employment Agreement
between the Parties dated as of January 15, 2010.
In entering into this Agreement, the Board of Directors of the Company (the
“Board”) desires to provide the Executive with substantial incentives to
continue to serve the Company as one of its senior executives performing at the
highest level of leadership and stewardship, without distraction or concern over
minimum compensation, benefits or tenure, to manage the Company’s future growth
and development, and maximize the returns to the Company’s stockholders.
Contemporaneously with the execution of this Agreement, the Company is adopting,
and Executive is being made a participant in, the Carrizo Oil & Gas, Inc. Change
in Control Severance Plan, effective as of February 14, 2019 (the “Change in
Control Severance Plan”).
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Employment Period. As of the Agreement Effective Date, the Company hereby
agrees to continue to employ the Executive and the Executive hereby agrees to
remain in the employment of the Company, in accordance with, and subject to, the
terms and provisions of this Agreement, for the period (the “Employment Period”)
commencing on the Agreement Effective Date and ending on the first anniversary
of the Agreement Effective Date; provided, on the Agreement Effective Date and
on each day thereafter, the Employment Period shall automatically be extended
for an additional one day without any further action by either the Company or
the Executive, it being the intention of the parties that there shall be
continuously a remaining term of not less than one year’s duration of the
Employment Period until an event has occurred as described in, or one of the
parties shall have made an appropriate election and notification pursuant to,
the provisions of Section 3.
2.Terms of Employment.
(a)    Position and Duties. As of the Agreement Effective Date, the Executive
shall continue as a full time employee and company officer with the title and
responsibilities of Vice President and Chief Financial Officer and during the
Employment Period, excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive agrees to devote full attention and time
during normal business hours to the business and affairs of the Company and, to
the extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period, it shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic, educational, alumni or charitable boards or committees, (B)
deliver lectures, fulfill speaking engagements or teach at educational
institutions or (C) manage personal investments, so long as such activities do
not materially interfere with the performance of the


1

--------------------------------------------------------------------------------

    


Executive’s responsibilities as an employee of the Company in accordance with
this Agreement; provided that the Executive may not serve on the board of a
publicly traded for profit corporation, or similar body of a publicly traded for
profit business organized in other than corporate form, without the consent of
the Nominating and Corporate Governance Committee of the Board.
(b)    Compensation.
(i)    Base Salary. Commencing on the Agreement Effective Date and thereafter
during his Employment Period, the Executive shall receive an annual base salary
of $475,000 (as such salary may be increased from time to time, the “Annual Base
Salary”), which shall be paid no less frequently than on a semimonthly basis.
During the Employment Period, the Annual Base Salary shall be reviewed at least
annually and shall be increased at any time and from time to time as shall be
substantially consistent with increases in base salary generally awarded in the
ordinary course of business to executives of the Company and its affiliated
companies. Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. As used in this
Agreement, the term “affiliated companies” shall include, when used with
reference to the Company, any company controlled by, controlling or under common
control with the Company.
(ii)    Annual Bonus. In addition to Annual Base Salary, the Executive may be
awarded, for each fiscal year or portion thereof during the Employment Period,
an Annual Bonus (the “Annual Bonus”), in an amount comparable to the Annual
Bonus award to other Company executives, taking into account the Executive’s
position, responsibilities, and accomplishments with the Company, prorated for
any period consisting of less than 12 full months.
(iii)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans that are tax-qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended (“Code”), and all plans that are supplemental
to any such tax-qualified plans, in each case to the extent that such plans are
applicable generally to other similarly situated executive employees of the
Company and its affiliated companies.
(iv)    Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company or its affiliated
companies (including, without limitation, medical, prescription, dental, vision,
disability, salary continuance, group life and supplemental group life,
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to other similarly situated executive employees of the
Company and its affiliated companies.


2

--------------------------------------------------------------------------------

    


(v)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies, practices and procedures of the
Company and its affiliated companies.
(vi)    Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the plans, policies, programs and practices
of the Company and its affiliated companies.
3.    Termination of Employment.
(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 13(d) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For the purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for either (i) 180 consecutive business
days or (ii) in any two-year period 270 nonconsecutive business days as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably). In the event the
Executive incurs a separation from service within the meaning of Treasury
Regulation § 1.409A-1(h) as a result of his incapacity, then the Disability
Effective Date shall be deemed to be the date of the Executive’s separation from
service.
(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean
for the Company’s termination of the Executive’s employment for any of the
following: (i) the Executive’s final conviction of a felony crime that enriched
the Executive at the expense of the Company; provided, however, that after
indictment, the Company may suspend the Executive from the rendition of
services, but without limiting or modifying in any other way the Company’s
obligations under this Agreement; (ii) a breach by the Executive of a fiduciary
duty owed to the Company; (iii) a breach by the Executive of any of the
covenants made by him in Sections 8 and 10 hereof; (iv) the willful and gross
neglect by the Executive of the duties specifically and expressly required by
this Agreement; or (v) the Executive’s continuing failure to substantially
perform his duties and responsibilities hereunder (except by reason of the
Executive’s incapacity due to physical or mental illness or injury) for a period
of 45 days after the Required Board Majority, as defined herein, has delivered
to the Executive a written demand for substantial performance hereunder which
specifically identifies the bases for the Required Board Majority’s
determination that the Executive has not substantially performed his duties and
responsibilities hereunder (that period being the


3

--------------------------------------------------------------------------------

    


“Grace Period”); provided, that for purposes of this clause (v), the Company
shall not have Cause to terminate the Executive’s employment unless (A) at a
meeting of the Board called and held following the Grace Period in the city in
which the Company’s principal executive offices are located, of which the
Executive was given not less than 10 days’ prior written notice and at which the
Executive was afforded the opportunity to be represented by counsel, appear and
be heard, the Required Board Majority shall adopt a written resolution which (1)
sets forth the Required Board Majority’s determination that the failure of the
Executive to substantially perform his duties and responsibilities hereunder has
(except by reason of his incapacity due to physical or mental illness or injury)
continued past the Grace Period and (2) specifically identifies the bases for
that determination, and (B) the Company, at the written direction of the
Required Board Majority, shall deliver to the Executive a Notice of Termination
for Cause to which a copy of that resolution, certified as being true and
correct by the secretary or any assistant secretary of the Company, is attached.
“Required Board Majority” means at any time a majority of the members of the
Board at that time which includes at least a majority of the Directors, each of
whom has not been an employee of the Company or any subsidiary of the Company.
(c)    Good Reason; Other Terminations. The Executive’s employment may be
terminated during the Employment Period by the Executive for Good Reason, or by
the Executive other than for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean:
(i)    the assignment to the Executive of any duties materially inconsistent in
any respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2 of this Agreement, or any other action by the Company which results
in a material diminution, in absolute terms, in such position, authority, duties
or responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;
(ii)    any material failure by the Company to comply with any of the provisions
of this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
(iii)    any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
(iv)    any failure by the Company to comply with and satisfy the requirements
of Section 11 of this Agreement, provided that (A) the successor described in
Section 11(c) has received, at least 10 days prior to the Date of Termination
(as defined in subparagraph (e) below), written notice from the Company or the
Executive of the requirements of such provision and (B) such failure to be in
compliance and satisfy the requirements of Section 11 shall continue as of the
Date of Termination.


4

--------------------------------------------------------------------------------

    


Notwithstanding any provision to the contrary, in order for any event(s) in
subparagraph (i) through (iv) above to constitute “Good Reason” for purposes of
this Agreement, (A) the Executive must notify the Company via Notice of
Termination within 90 days following the initial occurrence of the event(s) that
the Executive intends to terminate his employment with the Company because of
the occurrence of Good Reason (which event must be described by the Executive in
reasonable detail in the Notice of Termination) and (B) within 60 days after
receiving such Notice of Termination from the Executive (the “Correction
Period”), the Company must fail to reinstate the Executive to the position he
was in, or otherwise cure the circumstances giving rise to Good Reason.
Executive’s termination for Good Reason may occur only within 60 days following
the expiration of the Correction Period.
(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason or without any reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
13 of this Agreement. The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.
(e)    Date of Termination. For purposes of this Agreement, the term “Date of
Termination” means (i) if the Executive’s employment is terminated by the
Company for Cause, or by the Executive for Good Reason, the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be, (ii) if the Executive’s employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination, (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be and (iv) if the Executive’s employment is
terminated by the Executive other than for Good Reason, the date of termination
shall be the date of the receipt of the Notice of Termination or any later date
specified therein.
4.    Obligations of the Company upon Termination.
(a)    Disability, Good Reason; Other than for Cause or Death. If, during the
Employment Period, (x) the Company shall terminate the Executive’s employment
other than for Cause, including a termination by reason of Disability (but not
by reason of death), or (y) the Executive shall terminate employment for Good
Reason:
(i)    the Company shall pay or provide to or in respect of the Executive the
following amounts and benefits:
A.    in a lump sum in cash, within 10 days after the Date of Termination, an
amount equal to the sum of (1) the Executive’s Annual Base Salary through the
Date of Termination, (2) any accrued but unpaid Annual Bonus for any prior
fiscal year, (3) any deferred compensation previously awarded to or earned by
the Executive (together with any accrued interest or earnings thereon), subject
to the terms and conditions of any plan or arrangement providing such deferred
compensation, and (4) any


5

--------------------------------------------------------------------------------

    


compensation for unused vacation time for which the Executive is eligible in
accordance with the plans, policies, programs and practices of the Company and
its affiliated companies, in each case to the extent not theretofore paid (the
sum of the amounts described in clauses (1), (2), (3), and (4) shall be
hereinafter referred to as the “Accrued Obligation”);
B.    in a lump sum in cash, within 60 days after the Date of Termination, an
amount equal to the Severance Multiplier Percentage (as defined in Exhibit A)
multiplied by the Annual Base Salary;
C.    in a lump sum in cash, within 60 days after the Date of Termination, an
additional amount equal to the Supplemental Severance Multiplier Percentage (as
defined in Exhibit A) of Annual Base Salary multiplied by a fraction, the
numerator of which is the number of days in the fiscal year through the Date of
Termination and the denominator of which is 365, provided, however, that if the
Executive is terminated due to Disability, the preceding fraction shall be
deemed to be equal to 1.0; and
D.    effective as of the Date of Termination, (1) immediate vesting and
exercisability of, and termination of any restrictions on sale or transfer
(other than any such restriction arising by operation of law) with respect to,
each and every stock option, restricted stock award, restricted stock unit award
and other equity-based award and performance award (each, a “Compensatory
Award”) that is outstanding as of a time immediately prior to the Date of
Termination and (2) unless a longer post-employment term is provided in the
applicable award agreement, the extension of the term during which each and
every Compensatory Award may be exercised by the Executive until the earlier of
(x) the first anniversary of the Date of Termination or (y) the date upon which
the right to exercise any Compensatory Award would have expired if the Executive
had continued to be employed by the Company under the terms of this Agreement
until the latest possible date of termination of the Employment Period in
accordance with the provisions of Section 1 hereof (the “Final Expiration
Date”).
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
within 12 months prior to the date on which the Change in Control occurs, and if
it is reasonably demonstrated by the Executive that such termination of
employment or cessation of service as an officer (x) was at the request of a
third party who has taken steps reasonably calculated to effect the Change in
Control or (y) otherwise arose in connection with or anticipation of the Change
in Control, then the Executive will be entitled to an additional payment equal
to the difference between his Severance Benefits (as defined in the Change in
Control Severance Plan) and the benefits received pursuant to this Agreement;
provided, however, that the additional Change


6

--------------------------------------------------------------------------------

    






7

--------------------------------------------------------------------------------

    






8

--------------------------------------------------------------------------------

    






9

--------------------------------------------------------------------------------

    






10

--------------------------------------------------------------------------------

    






11

--------------------------------------------------------------------------------

    






12

--------------------------------------------------------------------------------

    






13

--------------------------------------------------------------------------------

    






14

--------------------------------------------------------------------------------

    






15

--------------------------------------------------------------------------------

    


in Control severance will be paid within 5 days following the occurrence of the
Change in Control.
(ii)    for the period beginning on the Date of Termination and ending on the
Final Expiration Date, or such longer period as any medical or dental plan shall
provide, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the medical and dental plans described in Section
2(b)(iv) of this Agreement if the Executive’s employment had not been terminated
in accordance with the medical and dental plans of the Company and its
affiliated companies, but with the Company’s medical benefits coverages being
secondary to any coverages provided by another employer. In lieu of continued
participation in plans, practices, programs and policies described in Section
2(b)(iv) of this Agreement (other than the medical or dental plan, as described
above), the Company shall pay the Executive a lump sum payment equal to the
Benefits Continuation Multiplier Percentage (as defined in Exhibit A) of the
Executive’s Annual Base Salary.
(b)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than (i) the payment of Accrued Obligations (which shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination), (ii) providing the Executive
with Company-paid term life insurance protection with a death benefit at least
equal to the Supplemental Life Insurance Benefit (as defined in Exhibit A)
multiplied by the Executive’s Annual Base Salary, with such coverage being
supplemental to any other Company-paid group life insurance policy, (iii) during
the period beginning on the Date of Termination and ending on the first
anniversary thereof medical and dental benefits coverage for the Executive’s
dependents determined as if the Executive’s employment had not terminated by
reason of death, and (iv) effective as of the Date of Termination, (A) immediate
vesting and exercisability of, and termination of any restrictions on sale or
transfer (other than any such restriction arising by operation of law) with
respect to, each and every Compensatory Award outstanding as of the time
immediately prior to the Date of Termination, (B) the extension of the term
during which each and every Compensatory Award may be exercised or purchased by
the Executive until the earlier of (1) the first anniversary of the Date of
Termination or (2) the date upon which the right to exercise or purchase any
Compensatory Award would have expired if the Executive had continued to be
employed by the Company under the terms of this Agreement until the Final
Expiration Date.
(c)    Cause; Other than for Disability or Good Reason. If the Executive’s
employment shall be terminated for Cause during the Employment Period, this
Agreement shall terminate without further obligations to the Executive other
than for Accrued Obligations. If the Executive terminates employment during the
Employment Period, excluding a termination for any Disability or Good Reason,
this Agreement shall terminate without further obligations to the Executive,
other than for the payment of Accrued Obligations. In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.
5.    Non-exclusivity of Rights. Except as provided in Section 4 of this
Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as such plan, policy, practice or program is superseded by this
Agreement.
6.    Full Settlement; Resolution of Disputes.
(a)    The Company’s obligation to make payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense, mitigation or other claim, right or
action which the Company may have against the Executive or others. In the event
(i) prior to a Change in Control, the Executive’s employment is terminated for
any reason other than Executive’s voluntary termination (with or without Good
Reason), or (ii) within two years after a Change in Control, the Executive’s
employment is terminated by the Company or the Executive for any reason, the
Company agrees to pay promptly as incurred, to the full extent permitted by law,
all legal fees and expenses which the Executive may reasonably incur as a result
of any arbitration pursuant to Section 6(b) or a dispute regarding Executive’s
eligibility for Severance Benefits pursuant to the Change in Control Severance
Plan (regardless of the outcome thereof) initiated by the Company, the Executive
or others regarding the validity or enforceability of, or liability under, any
provision of this Agreement or the Change in Control Severance Plan or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any such payment pursuant to this Agreement or the
Change in Control Severance Plan), plus in each case interest on any delayed
payment at the annual percentage rate which is three percentage points above the
interest rate shown as the Prime Rate in the Money Rates column in the then most
recently published edition of The Wall Street Journal (Southwest Edition), or,
if such rate is not then so published on at least a weekly basis, the interest
rate announced by Wells Fargo & Company (or its successor), from time to time,
as its Base Rate (or prime lending rate), from the date those amounts were
required to have been paid or reimbursed to the Employee until those amounts are
finally and fully paid or reimbursed; provided, however, that in no event shall
the amount of interest contracted for, charged or received hereunder exceed the
maximum non-usurious amount of interest allowed by applicable law; provided,
further, that if the Executive is not the prevailing party in any such
arbitration or other dispute, then he shall, upon the conclusion thereof, repay
to the Company any amounts that were previously advanced pursuant to this
sentence by the Company as payment of legal fees and expenses.
(b)    Any dispute arising out of or relating to this Agreement, including the
breach, termination or validity thereof, shall be finally resolved by
arbitration in accordance with the CPR Institute for Dispute Resolution Rules
for Non-Administered Arbitration in effect on the date of this Agreement by a
single arbitrator selected in accordance with the CPR Rules. The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16, and judgment
on the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. The place of arbitration shall be in Harris County, Texas.
The arbitrator’s decision must be based on the provisions of this Agreement and
the relevant facts, and the arbitrator’s reasoned decision and award shall be
binding on both parties. Nothing herein is or shall be deemed to preclude the
Company’s resort to the injunctive relief prescribed in this Agreement,
including any injunctive relief implemented by the arbitrator pursuant to this
Section 6(b). The parties will each bear their own attorneys’ fees and costs in
connection with any dispute, except in the circumstances in which the Company is
required to advance the Executive’s attorneys’ fees in accordance with Section
6(a).
(c)    If, upon a termination within two years following a Change in Control,
there shall be any dispute between the Company and the Executive concerning
Executive’s eligibility for Severance Benefits under the Change in Control
Severance Plan, then, unless and until there is a final determination by an
arbitrator or a court of competent jurisdiction declaring that such termination
was not eligible for Severance Benefits under the Change in Control Severance
Plan, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive’s family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to the Change
in Control Severance Plan as though such termination was eligible for Severance
Benefits under the Change in Control Severance Plan; provided, however, that the
Company shall not be required to pay any disputed amounts pursuant to this
paragraph except upon receipt of an undertaking by or on behalf of the Executive
to repay all such amounts to which the Executive is ultimately adjudged by an
arbitrator or a court of competent jurisdiction not to be so entitled.
(d)    Notwithstanding any provision of Section 4, the Company’s obligation to
pay the amounts due on any termination of employment under Section 4 (other than
the Accrued Obligations) are conditioned on the Executive’s execution (without
revocation during any applicable statutory revocation period) of a waiver and
release of any and all claims against the Company and its affiliates in
substantially the form attached hereto as Exhibit B (the “Waiver and Release
Agreement”). The Company will provide the Executive with a Waiver and Release
Agreement on or before the Executive’s Termination Date. The Executive must
execute and return the Waiver and Release Agreement to the Company no later than
the 21st or the 45th day following (but not before) his or her Termination Date,
as determined by, and reflected in the Waiver and Release Agreement provided to
the Executive, by the Company, followed by a seven (7)-day revocation period
following the date the Release Agreement is executed (“Revocation Period”). The
Executive may not determine the calendar year of payment of taxable severance
benefits, and in the event the consideration period occurs in two calendar
years, the payment will be made in the later calendar year. The Executive’s
failure to timely execute and return the Waiver and Release Agreement in
accordance with the previous sentence, or the Executive’s revocation of the
Waiver and Release Agreement during the Revocation Period, will result in a
forfeiture of the severance benefits payable to the Executive under the terms of
the Agreement (but not the Accrued Obligations).
7.    Reserved.
8.    Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement)
(referred to herein as “Confidential Information”). After termination of the
Executive’s employment with the Company, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In no event shall an
asserted violation of the provisions of this Section 8 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement. Also, within 14 days of the termination of the Executive’s
employment for any reason, the Executive shall return to Company all documents
and other tangible items of or containing Company information which are in the
Executive’s possession, custody or control, or with respect to equipment that is
not Company property that is in the Executive’s possession, custody or control
and which contains Confidential Information, the Executive shall purge such
Confidential Information from such equipment. Notwithstanding the foregoing, it
is understood by the parties that in the course of his employment with the
Company the Executive may retain mental recollections or other impressions as a
result of having had access to or knowledge of the Company’s Confidential
Information, and the Company agrees that such retained mental impressions shall
not impede or restrict the Executive from engaging in work for a subsequent
employer so long as Confidential Information is not expressly disclosed to such
subsequent employer.
9.    Change in Control.
As used in this Agreement, Change in Control has the meaning set forth in the
Change in Control Severance Plan.
10.    Non-Compete and Non-Solicitation.
(a)    The Executive recognizes that in each of the highly competitive
businesses in which the Company is engaged, personal contact is of primary
importance in securing new customers and in retaining the accounts and goodwill
of present customers and protecting the business of the Company. The Executive,
therefore, agrees that during the Employment Period and, if the Date of
Termination occurs (i) by reason of the Executive terminating his employment for
reasons other than Disability or Good Reason or (ii) in connection with or
following a Change in Control, for a period of one year after the Date of
Termination, he will not either within 20 miles of any geographic location of
any Shale play with respect to which he has devoted substantial attention to the
material business interests of the Company or any of its affiliated companies or
with respect to any immediate geologic trends in any non-Shale plays, in either
case, in which the Company or any of its affiliated companies have active leases
or are actively pursuing leases through direct employee activity or hired
brokers as of the Date of Termination, without regard, in either case, to
whether the Executive has worked at such location (the “Relevant Geographic
Area”), (i) accept employment or render material services to any entity that is
engaged in a business directly competitive with the business then engaged in by
the Company or any of its affiliated companies in the Relevant Geographic Area,
(ii) enter into, or take part in, or lend his name, counsel or material
assistance to, any entity either as proprietor, principal, or owner of more than
5% of such entity, or act as an officer, executive, employee, consultant,
advisor, agent, independent contractor to or for such entity, in either case
with respect to an entity that would be directly competitive with the business
of the Company or any of its affiliated companies in the Relevant Geographic
Area; provided, however, that the prohibitions set forth in this subparagraphs
(i) and (ii) shall not apply to actions by the Executive with respect to any
entity where the Executive (x) serves as an independent member of the board of
directors and where, in respect of his position on the board, the Executive may
provide knowledge, counsel and advice that may be informed by his mental
impressions, experience and wisdom obtained while employed at the Company, which
knowledge, counsel and advice shall not be considered Confidential Information
so long as the Executive does not disclose any written, electronic or tangible
Confidential Information, (y) is an investor in such an entity, which investment
has previously been disclosed to the Company and approved by the Board of
Directors of the Company or a committee thereof, or (iii) regardless of whether
it is in the Relevant Geographic Area, directly or indirectly, either as
principal, agent, independent contractor, consultant, officer, employee,
employer, advisor, significant stockholder, partner or in any other individual
or representative capacity whatsoever, either for the Executive’s own benefit or
for the benefit of any other person or entity either (A) directly hire, contract
or solicit, or attempt any of the foregoing, with respect to hiring any employee
of the Company or its affiliated companies, or (B) induce or otherwise counsel,
advise or encourage any employee of the Company or its affiliated companies to
leave the employment of the Company or its affiliated companies; provided,
however, that the prohibitions set forth in this subparagraph (iii) shall not
apply to (x) solicitations made by the Executive or any entity with which the
Executive is associated, that are made to the public or the industry generally
and not targeted at employees of the Company or its affiliated companies,
(y) solicitations in response to any such person who contacts the Executive, or
the entity with which the Executive is associated, on his or her own initiative
without any prior prohibited solicitations or (z) solicitations implemented or
initiated by any entity with which the Executive is associated without the
knowledge or participation of the Executive (all of the foregoing activities
described in (i), (ii) and (iii) are collectively referred to as the “Prohibited
Activity”). Notwithstanding anything contained in this Section 10 to the
contrary, the Prohibited Activity shall not be applicable to the state or
federal waters of the Gulf of Mexico or outside of the United States except as
to the area covered by any U.S. or foreign state or federal oil and gas lease,
license or permit in which the Company owns a working interest which was
acquired by the Company prior to or during the Employment Period and further
limited to the depths in which the Company owns such working or operating rights
interest. For the avoidance of doubt, the provisions of this Section 10 will
only apply in the event of (i) Executive’s voluntary termination of employment
without Good Reason and not for reasons of Disability or (ii) Executive’s
termination of employment in connection with or following a Change in Control.
(b)    In addition to all other remedies at law or in equity which the Company
may have for breach of a provision of this Section 10 by the Executive, it is
agreed that in the event of any breach or attempted or threatened breach of any
such provision, the Company shall be entitled, upon application to any court of
proper jurisdiction, to a temporary restraining order or preliminary injunction
(without the necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate or (iii) posting any bond with respect thereto)
against the Executive prohibiting such breach or attempted or threatened breach
by proving only the existence of such breach or attempted or threatened breach.
If the provisions of this Section 10 should ever be deemed to exceed the time,
geographic or occupational limitations permitted by the applicable law, the
Executive and the Company agree that such provisions shall be and are hereby
reformed to the maximum time, geographic or occupational limitations permitted
by the applicable law.
(c)    The covenants of the Executive set forth in this Section 10 are
independent of and severable from every other provision of this Agreement; and
the breach of any other provision of this Agreement by the Company or the breach
by the Company of any other agreement between the Company and the Executive
shall not affect the validity of the provisions of this Section 10 or constitute
a defense of the Executive in any suit or action brought by the Company to
enforce any of the provisions of this Section 10 or seek any relief for the
breach thereof by the Executive.
(d)    The Executive acknowledges, agrees and stipulates that: (i) the terms and
provisions of this Agreement are reasonable and constitute an otherwise
enforceable agreement to which the terms and provisions of this Section 10 are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN. Sections
15.50-15.52; (ii) the consideration provided by the Company under this Agreement
is not illusory; and (iii) the consideration given by the Company under this
Agreement, including, without limitation, the provision by the Company of
Confidential Information to the Executive as contemplated by Section 8, gives
rise to the Company’s interest in restraining and prohibiting the Executive from
engaging in the Prohibited Activity within the Relevant Geographic Area as
provided under this Section 10, and the Executive’s covenant not to engage in
the Prohibited Activity within the Relevant Geographic Area pursuant to this
Section 10 is designed to enforce the Executive’s consideration (or return
promises), including, without limitation, the Executive’s promise to not
disclose Confidential Information under this Agreement.
11.    Successors.
(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s heirs, executors and other
legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and may only be assigned to a successor described in Section 11(c).
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
12.    Section 409A.
(a)    This Agreement is intended to provide payments that are exempt from or
compliant with the provisions of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly. Notwithstanding any provision of this
Agreement to the contrary, the parties agree that any benefit or benefits under
this Agreement that the Company determines are subject to the suspension period
under Code Section 409A(a)(2)(B) shall not be paid or commence until a date
following six months after the Executive’s termination date, or if earlier, the
Executive’s death.
(b)    Each payment under this Agreement is intended to be (i) excepted from
Section 409A, including, but not limited to, by compliance with the short-term
deferral exception as specified in Treasury Regulation § 1.409A-1(b)(4) and the
involuntary separation pay exception within the meaning of Treasury Regulation §
1.409A-1(b)(9)(iii), or (ii) in the event any Gross Up Payment is made pursuant
to Section 7(a) herein, in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treasury Regulation § 1.409A-3(i)(1)(v), and the provisions of this Agreement
will be administered, interpreted and construed accordingly (or disregarded to
the extent such provision cannot be so administered, interpreted, or construed).
(c)    All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) such that the reimbursement or provision will be deemed
payable at a specified time or on a fixed schedule relative to a permissible
payment event. Specifically, the amount reimbursed or in-kind benefits provided
under this Agreement during the Executive’s taxable year may not affect the
amounts reimbursed or provided in any other taxable year (except that total
reimbursements may be limited by a lifetime maximum under a group health plan),
the reimbursement of an eligible expense shall be made on or before the last day
of the Executive’s taxable year following the taxable year in which the expense
was incurred, and the right to reimbursement or provision of in-kind benefit is
not subject to liquidation or exchange for another benefit.
13.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without reference to principles of conflict of laws
that would require the application of the laws of any other state or
jurisdiction.
(b)    The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.
(c)    This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
heirs, executors and other legal representatives. As applied to the Executive,
the Change in Control Severance Plan may not be amended in any manner that is
adverse to the Executive without his written consent.
(d)    All notices and other communications hereunder shall be in writing and
shall be given, if by the Executive to the Company, by telecopy or facsimile
transmission at the telecommunications number set forth below and, if by either
the Company or the Executive, either by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:
David L. Pitts
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002


If to the Company:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Fax Number: (713) 328-1060
Telephone Number: (713) 328-1000
Attention: Corporate Secretary
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(e)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(f)    Except as otherwise provided herein, the Company may withhold from any
amounts payable under this Agreement such federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.
(g)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement; provided, however, that any claim for
“Good Reason” termination must be raised within 90 days following the occurrence
of the event giving rise to the right to terminate for “Good Reason” as set
forth in Section 3(c) hereof.
(h)    Except as provided below and as otherwise specifically contemplated by
this Agreement, this Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior written or oral agreements, arrangements or understandings between the
Company and Executive. Contemporaneously with this Agreement, Executive shall
become a participant in the Change in Control Severance Plan, which provides
additional benefits in connection with certain terminations of employment
following a Change in Control. The Executive shall not be entitled to receive
both the compensation and benefits provided by this Agreement and the Change in
Control Severance Plan, and following the occurrence of a Change in Control, the
provisions of the Change in Control Plan shall control, except where Sections 4
and 6 of this Agreement specifically provide additional rights to the Executive
in connection with the Change in Control Severance Plan, or where this Agreement
would result in a greater benefit to the Executive than otherwise provided in
the Change in Control Severance Plan. If Executive is terminated under
circumstances that do not entitle him to the compensation and benefits provided
by the Change in Control Severance Plan, Executive shall be paid the
compensation and benefits provided by the applicable part of Section 4.




IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board, the Company has caused these presents to be
executed in its name on its behalf, all to be effective as of the Agreement
Effective Date.


CARRIZO OIL & GAS, INC.




By:     /s/ S.P. “Chip” Johnson IV        _______
Name: S.P. “Chip” Johnson IV                
Title:
President and Chief Executive Officer





EXECUTIVE




/s/ David L. Pitts                    
Name: David L. Pitts














16

--------------------------------------------------------------------------------


    




EXHIBIT A TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT DATED February 14, 2019


1. For purposes of this Agreement, the following capitalized words shall have
the meanings indicated below:
“Benefits Continuation Multiplier Percentage” means 3%.
“Severance Multiplier Percentage” means 97%.
“Supplemental Life Insurance Benefit” means 1.9.
“Supplemental Severance Multiplier Percentage” means 90%.






17

--------------------------------------------------------------------------------


    




EXHIBIT B – FORM OF WAIVER AND RELEASE
In consideration of, and as a condition precedent to, the severance payment and
benefits (the “Severance”) described in that certain Amended and Restated
Employment Agreement (the “Agreement”) effective as of February 14, 2019 between
Carrizo Oil & Gas, Inc., a Texas Corporation (the “Company”), and _____________
(“Employee”), which Severance is offered to Employee in exchange for a general
waiver and release of claims (this “Waiver and Release”). Employee having
acknowledged the above-stated consideration as full compensation for and on
account of any and all injuries and damages which Employee has sustained or
claimed, or may be entitled to claim, Employee, for himself, and his heirs,
executors, administrators, successors and assigns, does hereby release, forever
discharge and promise not to sue the Company, its parents, subsidiaries,
affiliates, successors and assigns, and their past and present officers,
directors, partners, employees, members, managers, shareholders, agents,
attorneys, accountants, insurers, heirs, administrators, executors, as well as
all employee benefit plans maintained by any of the foregoing entities or
individuals, and all fiduciaries and administrators of such plans, in their
personal and representative capacities (collectively the “Released Parties”)
from any and all claims, liabilities, costs, expenses, judgments, attorney fees,
actions, known and unknown, of every kind and nature whatsoever in law or
equity, which Employee had, now has, or may have against the Released Parties
relating in any way to Employee’s employment with the Company or termination
thereof prior to and including the date of execution of this Waiver and Release,
including but not limited to, all claims for contract damages, tort damages,
special, general, direct, punitive and consequential damages, compensatory
damages, loss of profits, attorney fees and any and all other damages of any
kind or nature; all contracts, oral or written, between Employee and any of the
Released Parties; any business enterprise or proposed enterprise contemplated by
any of the Released Parties, as well as anything done or not done prior to and
including the date of execution of this Waiver and Release.
Employee understands and agrees that this release and covenant not to sue shall
apply to any and all claims or liabilities arising out of or relating to
Employee’s employment with the Company and the termination of such employment,
including, but not limited to: claims of discrimination based on age, race,
color, sex (including sexual harassment), religion, national origin, marital
status, parental status, veteran status, union activities, disability or any
other grounds under applicable federal, state or local law prior to and
including the date of execution of this Waiver and Release, including, but not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the Family and Medical Leave Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, 42 U.S.C. §
1981, the Genetic Information Non-Discrimination Act of 2008, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Rehabilitation Act of 1973, the Equal Pay Act of
1963 (EPA), all as amended, as well as any claims prior to and including the
date of execution of this Waiver and Release, regarding wages; benefits;
vacation; sick leave; business expense reimbursements; wrongful termination;
breach of the covenant of good faith and fair dealing; intentional or negligent
infliction of emotional distress; retaliation; outrage; defamation; invasion of
privacy; breach of contract; fraud or negligent misrepresentation; harassment;
breach of duty; negligence; discrimination; claims under any employment,
contract or tort laws; claims


18

--------------------------------------------------------------------------------

    


arising under any other federal law, state law, municipal law, local law, or
common law; any claims arising out of any employment contract, policy or
procedure; and any other claims related to or arising out of his employment or
the separation of his employment with the Company prior to and including the
date of execution of this Waiver and Release.
In addition, Employee agrees not to cause or encourage any legal proceeding to
be maintained or instituted against any of the Released Parties, save and except
proceedings to enforce the terms of the Agreement or claims of Employee not
released by and in this Waiver and Release.
Notwithstanding anything to the contrary contained in this Waiver and Release,
nothing in this Waiver and Release shall be construed to release the Company
from (i) any obligations set forth in the Agreement, (ii) claims that relate to
events that arise after the execution of this Waiver and Release, or (iii) any
claim or right held by Employee (whether as an employee, officer, director,
stockholder or in any other capacity) for coverage under the Company’s or any
affiliate’s D&O policies or any similar coverage or protection provided under
the organizational documents of the Company or any affiliate. This release does
not apply to any claims for unemployment compensation or any other claims or
rights which, by law, cannot be waived, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that Employee disclaims and waives any right to
share or participate in any monetary award from the Company resulting from the
prosecution of such charge or investigation or proceeding. Notwithstanding the
foregoing or any other provision in this Waiver and Release or the Agreement to
the contrary, the Company and Employee further agree that nothing in this Waiver
and Release or the Agreement (i) limits Employee’s ability to file a charge or
complaint with the EEOC, the NLRB, OSHA, the SEC or any other federal, state or
local governmental agency or commission (each a “Government Agency” and
collectively “Government Agencies”); (ii) limits Employee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information and reporting possible
violations of law or regulation or other disclosures protected under the
whistleblower provisions of applicable law or regulation, without notice to the
Company; or (iii) limits Employee’s right to receive an award for information
provided to any Government Agencies.
Employee expressly acknowledges that he is voluntarily, irrevocably and
unconditionally releasing and forever discharging the Company and the other
Released Parties from all rights or claims he has or may have against the
Released Parties, including, but not limited to, without limitation, all
charges, claims of money, demands, rights, and causes of action arising under
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), up to and
including the date Employee signs this Waiver and Release including, but not
limited to, all claims of age discrimination in employment and all claims of
retaliation in violation of ADEA. Employee further acknowledges that the
consideration given for this waiver of claims under the ADEA is in addition to
anything of value to which he was already entitled in the absence of this
waiver. Employee further acknowledges: (a) that he has been informed by this
writing that he should consult with an attorney prior to executing this Waiver
and Release; (b) that he has carefully read and fully understands all of the
provisions of this Waiver and Release; (c) he is, through this Waiver and
Release, releasing the Company and the other Released Parties from any and all
claims he may have against any of


19

--------------------------------------------------------------------------------

    


them; (d) he understands and agrees that this waiver and release does not apply
to any claims that may arise under the ADEA after the date he executes this
Waiver and Release; (e) he has at least [twenty-one (21)] [forty-five (45)] days
within which to consider this Waiver and Release; and (f) he has seven (7) days
following his execution of this Waiver and Release to revoke the Waiver and
Release; and (g) this Waiver and Release shall not be effective until the
revocation period has expired and Employee has signed and has not revoked the
Waiver and Release.
Employee acknowledges and agrees that: (a) he has had reasonable and sufficient
time to read and review this Waiver and Release and that he has, in fact, read
and reviewed this Waiver and Release; (b) that he has the right to consult with
legal counsel regarding this Waiver and Release and is encouraged to consult
with legal counsel with regard to this Waiver and Release; (c) that he has had
(or has had the opportunity to take) [twenty-one (21)] [forty-five (45)]
calendar days to discuss the Waiver and Release with a lawyer of his choice
before signing it and, if he signs before the end of that period, he does so of
his own free will and with the full knowledge that he could have taken the full
period; (d) that he is entering into this Waiver and Release freely and
voluntarily and not as a result of any coercion, duress or undue influence; (e)
that he is not relying upon any oral representations made to him regarding the
subject matter of this Waiver and Release; (f) that by this Waiver and Release
he is receiving consideration in addition to that which he was already entitled;
and (g) that he has received all information he requires from the Company in
order to make a knowing and voluntary release and waiver of all claims against
the Company and the other Released Parties.
Employee acknowledges and agrees that he has seven (7) days after the date he
signs this Waiver and Release in which to rescind or revoke this Waiver and
Release by providing notice in writing to the Company. Employee further
understands that the Waiver and Release will have no force and effect until the
end of that seventh day (the “Waiver Effective Date”). If Employee revokes the
Waiver and Release, the Company will not be obligated to pay or provide Employee
with the benefits described in this Waiver and Release, and this Waiver and
Release shall be deemed null and void.
AGREED TO AND ACCEPTED this ____ day of ________________, 20__.


                    
[Name]








20